As filed with the Securities and Exchange Commission onAugust 13, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Street Suite 2900 Chicago, IL 60601 (Address of principal executive offices) Mareile Cusack 200 East Randolph Street Suite 2900 Chicago, IL 60601 (Name and address of agent for service) with a copy to: Arthur Don Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 (312) 456-8438 Registrant's telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2014 Date of reporting period: June 30, 2014 Item 1. Schedule of Investments. Ariel Fund schedule of investments 06.30.14 (UNAUDITED) Number of shares Common stocks—98.30% Value Consumer discretionary & services—31.85% Gannett Co., Inc. $ International Game Technology Interpublic Group of Cos., Inc. International Speedway Corp., Class A Meredith Corp. Bally Technologies Inc.(a) Royal Caribbean Cruises Ltd. Newell Rubbermaid Inc. Mohawk Industries, Inc.(a) Madison Square Garden Co., Class A(a) Graham Holdings Co., Class B Sotheby's Consumer staples—2.76% J.M. Smucker Co. Energy—2.16% Contango Oil & Gas Co.(a) (b) Financial services—34.04% CBRE Group, Inc., Class A(a) JLL KKR & Co. L.P. Lazard Ltd, Class A Janus Capital Group Inc. Fair Isaac Corp. Western Union Co. First American Financial Corp. Dun & Bradstreet Corp. City National Corp. Health care—10.26% Hospira, Inc.(a) Charles River Laboratories Intl, Inc.(a) Bio-Rad Laboratories, Inc., Class A(a) Symmetry Medical Inc.(a) (b) Laboratory Corp. of America Holdings(a) Materials & processing—3.92% Simpson Manufacturing Co., Inc. U.S. Silica Holdings Inc. Producer durables—10.84% Bristow Group Inc. Brady Corp., Class A Snap-on Inc. Littelfuse, Inc. MTS Systems Corp. IDEX Corp. Technology—2.47% Anixter Intl Inc. Total common stocks (Cost $1,134,570,132) Principal amount Repurchase agreement—2.25% Value $ Fixed Income Clearing Corporation, 0.00%, dated 06/30/2014, due 07/01/2014, repurchase price $47,936,351, (collateralized by U.S. Treasury Note, value $48,898,719, 2.00%, due 09/30/2020) (Cost $47,936,351) $ Total Investments (Cost $1,182,506,483)—100.55% Liabilities less Other Assets—(0.55)% ) Net Assets—100.00% $ (a) Non-income producing. (b) Affiliated company (See Note Three). A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Appreciation Fund schedule of investments 06.30.14 (UNAUDITED) Number of shares Common stocks—98.43% Value Consumer discretionary & services—28.56% International Game Technology $ Interpublic Group of Cos., Inc. Nordstrom, Inc. Omnicom Group Inc. CBS Corp., Class B International Speedway Corp., Class A Viacom, Inc., Class B Gannett Co., Inc. Coach, Inc. Madison Square Garden Co., Class A(a) Newell Rubbermaid Inc. Sotheby's Tiffany & Co. Consumer staples—3.20% J.M. Smucker Co. Energy—1.23% Contango Oil & Gas Co.(a) Financial services—36.22% Western Union Co. First American Financial Corp. Lazard Ltd, Class A Franklin Resources, Inc. Northern Trust Corp. JLL AFLAC Inc. City National Corp. Blackstone Group L.P. Janus Capital Group Inc. KKR & Co. L.P. T. Rowe Price Group, Inc. CBRE Group, Inc., Class A(a) Health care—13.44% St. Jude Medical, Inc. Hospira, Inc.(a) Zimmer Holdings, Inc. Laboratory Corp. of America Holdings(a) Thermo Fisher Scientific Inc. Bio-Rad Laboratories, Inc., Class A(a) Producer durables—15.78% Stanley Black & Decker, Inc. Bristow Group Inc. Illinois Tool Works Inc. Snap-on Inc. Kennametal Inc. Towers Watson, Class A Total common stocks (Cost $1,154,543,938) Principal amount Repurchase agreement—1.38% Value $ Fixed Income Clearing Corporation, 0.00%, dated 06/30/2014, due 07/01/2014, repurchase price $28,021,478, (collateralized by U.S. Treasury Note, value $28,582,531, 2.00%, due 09/30/2020) (Cost $28,021,478) $ Total Investments (Cost $1,182,565,416)—99.81% Other Assets less Liabilities—0.19% Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Focus Fund schedule of investments 06.30.14 (UNAUDITED) Number of shares Common stocks—95.95% Value Consumer discretionary & services—14.08% Target Corp. $ International Game Technology Newell Rubbermaid Inc. Apollo Education Group, Inc., Class A(a) Bed Bath & Beyond Inc.(a) Pier 1 Imports Inc. Consumer staples—3.76% CVS Caremark Corp. Energy—16.08% National Oilwell Varco Exxon Mobil Corp. Chesapeake Energy Corp. Apache Corp. Financial services—15.28% Western Union Co. Goldman Sachs Group, Inc. Morgan Stanley JPMorgan Chase & Co. Bank of New York Mellon Corp. Health care—13.38% Johnson & Johnson Laboratory Corp. of America Holdings(a) Zimmer Holdings, Inc. Baxter Intl Inc. Hospira, Inc.(a) Materials & processing—7.17% Mosiac Co. Barrick Gold Corp. Producer durables—13.26% Stanley Black & Decker, Inc. Lockheed Martin Corp. Snap-on Inc. Kennametal Inc. Technology—12.94% Microsoft Corp. International Business Machines Corp. Oracle Corp. Total common stocks (Cost $49,874,403) Principal amount Repurchase agreement—4.76% Value $ Fixed Income Clearing Corporation, 0.00%, dated 06/30/2014, due 07/01/2014, repurchase price $3,206,262, (collateralized by U.S. Treasury Note, value $3,275,344, 2.00%, due 09/30/2020) (Cost $3,206,262) $ Total Investments (Cost $53,080,665)—100.71% Liabilities less Other Assets—(0.71)% ) Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Discovery Fund schedule of investments 06.30.14 (UNAUDITED) Number of shares Common stocks—97.02% Value Consumer discretionary & services—15.34% International Speedway Corp., Class A $ XO Group Inc.(a) Century Casinos, Inc.(a) Rosetta Stone Inc.(a) Superior Industries Intl, Inc. Energy—10.90% Contango Oil & Gas Co.(a) Gulf Island Fabrication, Inc. Mitcham Industries, Inc.(a) Financial services—15.42% Cowen Group, Inc., Class A(a) First American Financial Corp. AV Homes, Inc.(a) Capital Southwest Corp. MB Financial, Inc. Health care—3.10% POZEN Inc.(a) Vical Inc.(a) Materials & processing—11.02% Rentech, Inc.(a) Landec Corp.(a) Simpson Manufacturing Co., Inc. Orion Energy Systems, Inc.(a) Producer durables—12.39% Erickson Air-Crane, Inc.(a) Team, Inc.(a) Spartan Motors Inc. Brink's Co. Furmanite Corp.(a) Littelfuse, Inc. Technology—19.40% PCTEL, Inc. Oplink Communications, Inc.(a) Imation Corp.(a) RealNetworks, Inc.(a) Brooks Automation, Inc. ARC Document Solutions Inc.(a) Telenav Inc.(a) Multi-Fineline Electronix, Inc.(a) Sigma Designs, Inc.(a) FormFactor, Inc.(a) Utilities—9.45% ORBCOMM Inc.(a) Pendrell Corp.(a) Total common stocks (Cost $50,838,756) Principal amount Repurchase agreement—2.96% Value $ Fixed Income Clearing Corporation, 0.00%, dated 06/30/2014, due 07/01/2014, repurchase price $1,646,788, (collateralized by U.S. Treasury Note, value $1,680,438, 2.00%, due 09/30/2020) (Cost $1,646,788) $ Total Investments (Cost $52,485,544)—99.98% Other Assets less Liabilities—0.02% Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel International Fund schedule of investments 06.30.14 (UNAUDITED) Number of shares Common stocks—93.18% Value Australia—0.17% AMP Ltd. $ Austria—0.70% Vienna Insurance Group Canada—0.62% 95 Fairfax Financial Holdings Ltd. Tim Hortons Inc. Canadian Oil Sands Ltd. China—4.59% China Mobile Ltd. ADR Baidu, Inc. ADR(a) China Mobile Ltd. Denmark—0.10% Vestas Wind Systems AS(a) Finland—3.58% Nokia Corp. ADR Nokia Corp. France—6.97% Eutelsat Communications Technip SA BNP Paribas SA L'Air Liquide SA Germany—9.51% Deutsche Boerse AG Dialog Semiconductor plc(a) Telefonica Deutschland Holding AG MTU Aero Engines AG Deutsche Post AG Hong Kong—0.95% Yue Yuen Industrial Ireland—2.51% Ryanair Holdings plc ADR(a) Italy—4.49% Snam SpA Mediaset SpA DiaSorin SpA Japan—18.60% Shimamura Co., Ltd. Toyota Motor Corp. Nintendo Co., Ltd. Canon Inc. Daito Trust Construction Co., Ltd. Tokyo Electron Ltd. Japan Tobacco Inc. Murata Manufacturing Co., Ltd. Canon Inc. ADR Nikon Corp. Denso Corp. OBIC Co. Ltd. Chugai Pharmaceuticals Co., Ltd. Toyota Motor Corp. ADR JIN Co., Ltd. Nintendo Co., Ltd. ADR Luxembourg—0.63% RTL Group(b) RTL Group(c) Netherlands—4.53% Ahold N.V. Gemalto NV Norway—0.09% Gjensidige Forsikring ASA Singapore—0.25% United Overseas Bank Ltd. Spain—1.09% Tecnicas Reunidas SA Banco Popular Espanol SA Sweden—0.99% H&M Hennes & Mauritz AB, Class B Autoliv Inc. Switzerland—12.74% Roche Holding AG Zurich Insurance Group Ltd Nestle SA Swisscom AG UBS AG Banque Cantonale Vaudoise United Kingdom—16.37% GlaxoSmithKline plc ADR Tesco plc HSBC Holdings plc Royal Dutch Shell plc ADR British Telecom Group plc Royal Dutch Shell plc, Class A Croda Intl plc British American Tobacco plc ADR IG Group Holdings plc BT Group plc ADR HSBC Holdings plc ADR Sage Group plc GlaxoSmithKline plc United States—3.70% Harman Intl Industries, Inc. Tumi Holdings Inc.(a) Coach, Inc. Ruckus Wireless, Inc.(a) Core Laboratories NV Philip Morris Intl, Inc. Total common stocks (Cost $11,980,922) Number of shares Investment companies—1.55% Value Exchange Traded Funds—1.55% Vanguard MSCI EAFE ETF $ Vanguard MSCI Pacific ETF Total investment companies (Cost $180,325) Principal amount Repurchase agreement—4.88% Value $ Fixed Income Clearing Corporation, 0.00%, dated 06/30/2014, due 07/01/2014, repurchase price $712,122, (collateralized by U.S. Treasury Note, value $729,531, 2.00%, 09/30/2020) (Cost $712,122) $ Total Investments (Cost $12,873,369)—99.61% Cash, Other Assets less Liabilities—0.39% Net Assets—100.00% $ (a) Non-income producing. (b) This security was purchased through more than one stock exchange and this line represents shares purchased through Euronext Brussels. (c) This security was purchased through more than one stock exchange and this line represents shares purchased through Xetra. ADR American Depositary Receipt See Notes to Schedules of Investments. Ariel Global Fund schedule of investments 06.30.14 (UNAUDITED) Number of shares Common stocks—70.43% Value Brazil—0.41% Telefonica Brasil SA ADR $ Souza Cruz SA Canada—0.53% Canadian Oil Sands Ltd. Fairfax Financial Holdings Ltd. Tim Hortons Inc. China—4.08% China Mobile Ltd. ADR China Mobile Ltd. Baidu, Inc. ADR(a) Mindray Medical Intl Ltd. Czech Republic—0.11% Komercni Banka AS Finland—1.15% Nokia Corp. ADR Nokia Corp. France—2.90% Eutelsat Communications Technip SA BNP Paribas SA Germany—3.52% Deutsche Boerse AG Dialog Semiconductor plc(a) Telefonica Deutschland Holding AG Hong Kong—0.47% Yue Yuen Industrial Ireland—0.24% Ryanair Holdings plc ADR(a) Italy—1.20% Snam SpA Mediaset SpA Japan—7.07% Shimamura Co., Ltd. Daito Trust Construction Co., Ltd. Canon Inc. Nintendo Co., Ltd. Toyota Motor Corp. Japan Tobacco Inc. Tokyo Electron Ltd. Toyota Motor Corp. ADR Denso Corp. Nikon Corp. Netherlands—2.32% Ahold N.V. Singapore—0.13% United Overseas Bank Ltd. Spain—0.66% Tecnicas Reunidas SA Switzerland—6.06% Roche Holding AG Zurich Insurance Group Ltd Swisscom AG Nestle SA UBS AG Turkey—0.37% Turkcell Iletisim Hizmetleri AS ADR BIM Birlesik Magazalar A.S. United Kingdom—7.74% GlaxoSmithKline plc ADR Tesco plc Royal Dutch Shell plc ADR HSBC Holdings plc British Telecom Group plc HSBC Holdings plc ADR Croda Intl plc British American Tobacco plc ADR United States—31.47% Gilead Sciences, Inc.(a) Microsoft Corp. Johnson & Johnson Harman Intl Industries, Inc. Tumi Holdings Inc.(a) Acacia Research Corp. Quest Diagnostics Inc. Broadcom Corp., Class A Wal-Mart Stores, Inc. U.S. Bancorp Praxair, Inc. Coach, Inc. Ruckus Wireless, Inc.(a) Philip Morris Intl, Inc. QLogic Corp.(a) NVIDIA Corp. The PNC Financial Service Group, Inc. Berkshire Hathaway Inc., Class B(a) EMC Corp. Expeditors Intl of Washington Panera Bread Co.(a) Southern Co. C.H. Robinson Worldwide, Inc. Core Laboratories NV Wisconsin Energy Corp. Ansys, Inc.(a) National Oilwell Varco State Street Corp. Accenture plc, Class A M&T Bank Corp. JPMorgan Chase & Co. Rockwell Collins, Inc. Total common stocks (Cost $34,319,939) Number of shares Investment companies—0.73% Value Exchange Traded Funds—0.73% Vanguard Total World Stock ETF $ Total investment companies (Cost $412,569) Principal amount Repurchase agreement—2.06% Value $ Fixed Income Clearing Corporation, 0.00%, dated 06/30/2014, due 07/01/2014, repurchase price $1,179,485, (collateralized by U.S. Treasury Note, value $1,207,500, 2.00%, 09/30/2020) (Cost $1,179,485) $ Total Investments (Cost $35,911,993)—73.22% Cash, Other Assets less Liabilities—26.78% Net Assets—100.00% $ (a) Non-income producing. ADR American Depositary Receipt See Notes to Schedules of Investments. Notes to Schedules of Investments 06.30.14 (unaudited) NOTE ONE | ORGANIZATION Ariel Investment Trust (the “Trust”) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund, Ariel Discovery Fund, Ariel International Fund and Ariel Global Fund (the “Funds”) are series of the Trust.Ariel Focus Fund is a non-diversified Fund, all other Funds are diversified.The Funds issue two classes of shares: an Investor Class and an Institutional Class. NOTE TWO | SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant policies related to investments of the Funds held at June 30, 2014. Securities valuation–Securities for which market quotations are readily available are valued at the last sale price on the national securities exchange on which such securities are primarily traded and, in the case of securities reported on the Nasdaq system, are valued based on the Nasdaq Official Closing Price. If a closing price is not reported, equity securities for which reliable bid and ask quotations are available are valued at the mean between bid and ask prices. Certain common stocks that trade on foreign exchanges are subject to valuation adjustments to account for the market movement between the close of a foreign market in which the security is traded and the close of the New York Stock Exchange.These securities are valued by pricing vendors that consider the correlation patterns of price movements of the foreign security to the intraday trading in the U.S. markets. Debt obligations having a maturity of 60 days or less are valued at amortized cost, which approximates market value.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees. Fair value measurements–Accounting Standards Codification TM (ASC) 820-10 establishes a three-tier framework for measuring fair value based on a hierarchy of inputs.The hierarchy distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ investments and are summarized below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, “quoted” prices in inactive markets, dealer indications, and inputs corroborated by observable market data) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds use valuation techniques to measure fair value that are consistent with the market approach and/or income approach, depending on the type of security and the particular circumstance. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable securities. The income approach uses valuation techniques to discount estimated future cash flows to present value. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2014 in valuing the Funds’ investments carried at fair value: Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Ariel International Fund Ariel Global Fund Level 1 $ Level 2*+ Level 3 - Fair Value at 06/30/14 $ *As of June 30, 2014, Level 2 investments held are repurchase agreements.See Schedule of Investments. +As of June 30, 2014, Level 2 investments held are forward currency contracts, which are reflected at the unrealized appreciation (depreciation) on the contract and repurchase agreements.See Note Five, Forward Currency Contracts. There were no transfers between levels for the Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund, Ariel Discovery Fund, Ariel International Fund and Ariel Global Fund.Transfers between levels are recognized at the end of the reporting period. Forward currency contracts derive their value from underlying exchange rates.These instruments are normally valued by pricing vendors using pricing models.The pricing models typically use inputs that are observed from active markets such as exchange rates.As such, forward currency contracts were categorized as Level 2. Foreign currency–Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party.Realized gains (losses) and unrealized appreciation (depreciation) on securities include the effects of changes in security prices.Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Forward currency contracts–Ariel International Fund and Ariel Global Fund enter into forward currency contracts to provide the appropriate currency exposure related to protecting the value of securities and related receivables and payables against changes in foreign exchange rates.The primary risk associated with a Fund’s use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the Fund under the contracts.Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties.Forward currency contracts are subject to the translations of foreign exchange rate fluctuations. Contracts are “marked-to-market” daily and any resulting unrealized gains (losses) are recorded as unrealized appreciation (depreciation) on foreign currency translations. The Funds record realized gains (losses) at the time the forward currency contract is settled or closed on the Statement of Operations as realized gain (loss) on foreign currency transactions. Repurchase agreements–The Funds may enter into repurchase agreements with recognized financial institutions and in all instances hold underlying securities as collateral with a value at least equal to the total repurchase price such financial institutions have agreed to pay. Securities transactions–Securities transactions are accounted for on a trade date basis. NOTE THREE | TRANSACTIONS WITH AFFILIATED COMPANIES If a Fund’s holding represents ownership of 5% or more of the voting securities of a company, the company is deemed to be an affiliate as defined in the 1940 Act.Ariel Fund had the following transactions during the nine months ended June 30, 2014, with affiliated companies: Share Activity Nine Months Ended June 30, 2014 Security Name Balance September 30, Purchases Sales Balance June 30, 2014 Market value Dividends credited to income Amount of loss realized on sale of shares Contango Oil & Gas Co. - $ $
